TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00517-CR


                         Quaylin Running James Harmon, Appellant

                                                v.

                                 The State of Texas, Appellee


             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
            NO. 21-0999-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Quaylin Running James Harmon, who has not been finally sentenced,

seeks to appeal the trial court’s order denying his pretrial motion to suppress evidence. In

Texas, courts of appeals do not have jurisdiction to review interlocutory orders in criminal cases

unless that jurisdiction has been expressly granted by law. Ragston v. State, 424 S.W.3d 49, 52

(Tex. Crim. App. 2014). No such grant exists for a defendant’s direct appeal of an interlocutory

order denying a pretrial motion to suppress. See Dahlem v. State, 322 S.W.3d 685, 690-91

(Tex. App.—Fort Worth 2010, pet. ref’d) (noting that pretrial order on motion to suppress is

interlocutory and not appealable by defendant); see also Foeller v. State, No. 03-16-00616-CR,

2017 Tex. App. LEXIS 538, at *1 (Tex. App.—Austin Jan. 24, 2017, no pet. ) (mem. op., not

designated for publication) (dismissing for want of jurisdiction defendant’s appeal of denial of

motion to suppress). Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f).
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: October 28, 2022

Do Not Publish




                                               2